      Case 1:20-cv-03046-TOR            ECF No. 21      filed 09/15/20        PageID.185 Page 1 of 21




 1   David S. Cottnair, WSBA #28206
     Preg O’Donnell & Gillett PLLC
 2
     901 Fifth Avenue, Suite 3400
 3   Seattle, Washington 98164
     Phone: (206) 287-1775
 4
     Fax: (206 287-9113
 5   Firm Email: Dcottnair@pregodonnell.com
     Attorneys for Defendants Majestic Farm, LLC
 6
     Nicholas Struikmans, and Janie Struikmans
 7

 8

 9
                              UNITED STATES DISTRICT COURT
10
                             EASTERN DISTRICT OF WASHINGTON
11
     COMMUNITY ASSOCIATION FOR
12
     RESTORATION OF THE
                                                           NO. 1:20-cv-03046-TOR
13   ENVIRONMENT, INC., a
     Washington non-profit corporation;                    STIPULATED PROTECTIVE
14
     FRIENDS OF TOPPENISH CREEK,                           ORDER
15   a Washington non-profit corporation;
     et al.,                                               Honorable Thomas O. Rice
16

17                                        Plaintiffs,
             v.
18

19   MAJESTIC FARM, LLC, a
     Washington limited liability
20
     company; NICHOLAS
21   STRUIKMANS, an individual; and
     JANIE STRUIKMANS, et al.,
22

23                                     Defendants.
24

25
     STIPULATED PROTECTIVE ORDER - 1                       PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                          901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                     SEATTLE, WASHINGTON 98164-2026
                                                             TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
      Case 1:20-cv-03046-TOR            ECF No. 21   filed 09/15/20        PageID.186 Page 2 of 21




 1          BEFORE THE COURT is the parties’ Stipulated Protective Order. Pursuant
 2
     to Federal Rule of Civil Procedure 26, and it appearing to the Defendants that
 3
     discovery in the above-captioned matter will involve the disclosure of confidential
 4

 5   information, it is hereby stipulated by and between the Parties through their
 6
     respective counsel and ordered that the following Protective Order be entered to give
 7
     effect to the terms and conditions set forth below.
 8

 9          1.      Introduction and Scope. This Protective Order shall govern any and
10
     all manner and means of discovery, including entry onto land or premises, and
11
     inspection of books, computer records, documents, electronic files, testimony,
12

13   information and tangible things, furnished by any party or non-party, that the
14
     Designating Party designates as CONFIDENTIAL pursuant to Paragraph 4
15
     because it contains any trade secret, personal or other confidential research,
16

17   development, marketing, technical, business, or financial information that has not
18
     been made public, subject to protection under the Federal Rules of Civil Procedure.
19
     This designation shall apply regardless of the form in which the discovery material
20

21   is kept or maintained and extends to any testimony or documents, including without
22
     limitation exhibits, copies, notes, abstracts, summaries, or analyses that reflect
23
     discovery material.
24

25
     STIPULATED PROTECTIVE ORDER - 2                    PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                       901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                  SEATTLE, WASHINGTON 98164-2026
                                                          TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
      Case 1:20-cv-03046-TOR             ECF No. 21   filed 09/15/20        PageID.187 Page 3 of 21




 1           2.      Limitation of Protective Order. This Protective Order is not intended
 2
     to address discovery objections to produce, answer, or respond on the grounds of
 3
     attorney-client privilege or work product immunity nor to preclude either party
 4

 5   from seeking further relief or protective orders from the Court as may be
 6
     appropriate under the Federal Rules of Civil Procedure.
 7
             3.      Confidentiality of Certain Documents or Information. A party or
 8

 9   nonparty that produces information may claim confidential treatment for documents
10
     and information (and any portions or summaries thereof) that the party or nonparty
11
     reasonably believes constitutes or contains material that is particularly sensitive in
12

13   nature, including but not limited to trade secrets, processes, operations, research,
14
     technical or development information or apparatus, production, financial, marketing,
15
     sales, shipments, or other information considered by the designating party to be
16

17   commercially or personally sensitive, confidential, and/or proprietary to the person or
18
     the individual facility.
19
             4.      “CONFIDENTIAL” Designation. Any party or nonparty that
20

21   produces information in response to a discovery demand may identify confidential
22
     documents or information by designating such documents or information as
23

24

25
      STIPULATED PROTECTIVE ORDER - 3                    PREG O'DONNELL & GILLETT PLLC
      10239-0284 Stipulated Protective Order.docx                       901 FIFTH AVE., SUITE 3400
       Case No. 1:20-cv-03046-TOR                                  SEATTLE, WASHINGTON 98164-2026
                                                           TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
      Case 1:20-cv-03046-TOR             ECF No. 21   filed 09/15/20        PageID.188 Page 4 of 21




 1   “CONFIDENTIAL.”                 Such party or nonparty shall be referred to as the
 2
     “designating party.”
 3
              5.     Confidentiality of Party’s Own Documents. This Protective Order has
 4

 5   no effect upon, and shall not apply to, a party’s use or disclosure of its own
 6
     “CONFIDENTIAL” information for any purpose, insofar as such confidentiality is
 7
     reasonably maintained. Such disclosure shall not waive the protection of this
 8

 9   Protective Order and shall not entitle other parties or their attorneys to disclose
10
     such information in violation of it.
11
              6.     Prior or Public Knowledge. Nothing contained herein shall impose
12

13   any restrictions on the use or disclosure by a party of documents or information
14
     designated “CONFIDENTIAL” that was obtained lawfully by such party
15
     independently of any proceedings in this action, or that:
16

17                   a.      was already known to such party by lawful means prior to
18
     acquisition from, or disclosure by, the other party in this action;
19
                     b.      was already in the public realm;
20

21                   c.      is or becomes publicly known through no fault or act of such
22
     party;
23

24

25
      STIPULATED PROTECTIVE ORDER - 4                    PREG O'DONNELL & GILLETT PLLC
      10239-0284 Stipulated Protective Order.docx                       901 FIFTH AVE., SUITE 3400
       Case No. 1:20-cv-03046-TOR                                  SEATTLE, WASHINGTON 98164-2026
                                                           TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
      Case 1:20-cv-03046-TOR            ECF No. 21   filed 09/15/20        PageID.189 Page 5 of 21




 1                  d.       is rightfully received by such party from a third party which has
 2
     authority to provide such information without restriction as to disclosure; or
 3
                    e.       is independently developed by the recipient of the information
 4

 5   without use of or reference to the information.
 6
            7.      Designation. The designation of information as “CONFIDENTIAL”
 7
     for purposes of this Protective Order shall be made in the following manner by the
 8

 9   party or nonparty seeking protection (“designating party”), and shall further be
10
     consistent with any applicable Local Rule of the United States District Court for
11
     the Eastern District of Washington:
12

13                  a.      In the case of documents or discovery responses, by affixing the
14
     label “CONFIDENTIAL” at the time such documents are produced or served, or as
15
     soon thereafter as the party or nonparty seeking protection becomes aware of the
16

17   confidential nature of the information disclosed and sought to be protected
18
     hereunder. If such documents were produced by a nonparty, any party seeking
19
     protection other than the producing nonparty must also provide written notice to all
20

21   parties of the relevant document numbers or other reasonable identification of the
22
     relevant information within ten (10) calendar days of receiving the information;
23

24

25
     STIPULATED PROTECTIVE ORDER - 5                    PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                       901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                  SEATTLE, WASHINGTON 98164-2026
                                                          TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
      Case 1:20-cv-03046-TOR             ECF No. 21   filed 09/15/20        PageID.190 Page 6 of 21




 1                   b.      In the case of depositions: (i) by a statement on the record, by
 2
     counsel, during such deposition that the entire transcript or a portion thereof shall be
 3
     designated as “CONFIDENTIAL” hereunder; or (ii) by written notice of such
 4

 5   designation to counsel for all other parties and the court reporter within ten (10)
 6
     calendar days following the receipt of the transcript of the deposition by the
 7
     designating party. During a deposition, the deponent or his counsel, or any other
 8

 9   counsel of record, may invoke the provisions of this Protective Order in a timely
10
     manner, giving adequate oral warning to counsel for the party or nonparty that the
11
     testimony about to be given is deemed “CONFIDENTIAL” by the designating party.
12

13   The designating party shall have the right to exclude any person not entitled under
14
     this Protective Order to receive the “CONFIDENTIAL” information from the
15
     deposition. Unless designated as “CONFIDENTIAL,” any confidentiality is waived
16

17   after the expiration of the ten (10) day written notice period discussed above, under
18
     subpart (ii) of this paragraph. The parties may modify this procedure for any
19
     particular deposition or proceeding through agreement on the record at such
20

21   deposition or proceeding or otherwise by written stipulation, without further order
22
     of the Court. If any information designated as “CONFIDENTIAL” is used during
23
     the course of a deposition, that portion of the deposition record reflecting such
24

25
      STIPULATED PROTECTIVE ORDER - 6                    PREG O'DONNELL & GILLETT PLLC
      10239-0284 Stipulated Protective Order.docx                       901 FIFTH AVE., SUITE 3400
       Case No. 1:20-cv-03046-TOR                                  SEATTLE, WASHINGTON 98164-2026
                                                           TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
      Case 1:20-cv-03046-TOR            ECF No. 21   filed 09/15/20        PageID.191 Page 7 of 21




 1   “CONFIDENTIAL” information shall be so labeled, and access thereto shall be
 2
     limited pursuant to the other terms of this Protective Order. The time required to
 3
     address questions of claimed confidentiality shall not be counted against the
 4

 5   deposition time available to the non-designating party taking the deposition. The
 6
     court reporter shall account for the amount of time it takes to designate documents
 7
     or testimony as confidential; and
 8

 9                  c.       In the case of hearing testimony or argument, a party may
10
     disclose “CONFIDENTIAL” information upon consent of the designating party or
11
     permission of the Court. Should the designating party object to the disclosure of
12

13   “CONFIDENTIAL” information, the designating party shall make the appropriate
14
     Motion to the Court pursuant to any applicable local rule.
15
            8.      Access To “CONFIDENTIAL” Information. Information designated
16

17   as “CONFIDENTIAL” shall be used solely in connection with and for purposes of
18
     this litigation between the parties. Information designated as “CONFIDENTIAL,”
19
     or copies or extracts therefrom and compilations and summaries thereof, may be
20

21   disclosed, summarized, described, characterized, or otherwise communicated or
22
     made available in whole or in part only to the persons identified in the
23
     subparagraphs below. It is understood, however, that counsel for a party may give
24

25
     STIPULATED PROTECTIVE ORDER - 7                    PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                       901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                  SEATTLE, WASHINGTON 98164-2026
                                                          TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
      Case 1:20-cv-03046-TOR            ECF No. 21   filed 09/15/20        PageID.192 Page 8 of 21




 1   advice and opinions to his or her client based on his or her evaluation of
 2
     information designated as “CONFIDENTIAL” produced by the opposing party
 3
     provided that such rendering of advice and opinions shall not directly or indirectly
 4

 5   reveal the content of such information except by prior agreement with opposing
 6
     counsel.
 7
                    a.       Parties’ counsel of record in this action and other attorneys,
 8

 9   paralegals, and other staff at such counsel’s law firms.
10
                    b.       One (1) designated individual representative, separate from any
11
     counsel of record, from each named party in this action. If necessary to make
12

13   decisions regarding this litigation, such designated individual representative may
14
     provide CONFIDENTIAL information to an executive decisional body of a named
15
     party, provided (1) the party provide five (5) days advance notice to the opposing
16

17   party or parties; (2) members of the decisional body receive, sign, and agree to be
18
     bound by a copy of this Protective Order; (3) such provision of CONFIDENTIAL
19
     information is not more than reasonably necessary to make such decision. This
20

21   subparagraph is not intended to preclude any counsel of record, including counsel of
22
     record who are members of the named parties, from receiving CONFIDENTIAL
23
     information pursuant to subparagraph a.
24

25
     STIPULATED PROTECTIVE ORDER - 8                    PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                       901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                  SEATTLE, WASHINGTON 98164-2026
                                                          TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
      Case 1:20-cv-03046-TOR            ECF No. 21     filed 09/15/20        PageID.193 Page 9 of 21




 1                  c.       Consultant experts as defined in Paragraph 10 herein and
 2
     pursuant to the provisions regarding consultant experts herein;
 3
                    d.       The Court pursuant to Paragraphs 16 and 17 herein;
 4

 5                  e.       To any person designated by the Court in the interests of justice,
 6
     upon such terms as the Court deems proper;
 7
                    f.       Court reporters employed in connection with this action;
 8

 9                  g.       Graphics or design services retained by counsel of record for a
10
     party for purposes of preparing demonstrative or other exhibits for deposition, trial
11
     or other court proceedings in this action, subject to and conditioned upon compliance
12

13   with Paragraph 12 herein;
14
                    h.       Non-technical jury or trial consulting services retained by
15
     counsel of record for a party, database managers and the like, subject to and
16

17   conditioned upon compliance with Paragraph 12 herein;
18
                    i.       Insurers of parties to this action; and
19
                    j.       To private mediators, arbitrators, and their staff to assist in the
20

21   resolution of this matter conditioned upon compliance with Paragraph 12 herein.
22
            9.      Custody        of     Designated    Materials.          All       “CONFIDENTIAL”
23
     information covered by this Stipulation and Protective Order shall be kept in secure
24

25
     STIPULATED PROTECTIVE ORDER - 9                      PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                         901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                    SEATTLE, WASHINGTON 98164-2026
                                                            TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
     Case 1:20-cv-03046-TOR             ECF No. 21   filed 09/15/20        PageID.194 Page 10 of 21




 1   facilities at the offices of persons permitted to see such material and information
 2
     as set forth in Paragraphs 8 of this Stipulation and Protective Order.
 3
            10.     Consultant Expert Defined. For purposes of this Order, a consultant
 4

 5   expert shall be defined as a person, and his or her secretarial or similar assistants
 6
     to whom it is necessary to disclose “CONFIDENTIAL” information for the
 7
     purposes of this litigation, who is neither an employee or member of a party nor
 8

 9   anticipated to become an employee or member, and who is retained solely as a bona
10
     fide consultant expert for purposes of this litigation, whether full or part time, by
11
     or at the direction of counsel of record for a party. A consultant expert may be a
12

13   testifying expert or a non-testifying expert.              Any consultant expert may be
14
     designated as an expert witness under the Federal Rules of Civil Procedure.
15
                    a.       Procedure for Consultant Expert Access To Confidential
16

17   Information. The party seeking to have a Consultant Expert, as defined in Paragraph
18
     10 herein, access information designated as CONFIDENTIAL shall require such
19
     Consultant Expert to sign a copy of the declaration attached hereto as Exhibit A prior
20

21   to such access. On the date provided by rule and case schedule for disclosure of
22
     expert witnesses, the party who has disclosed information designated as
23
     CONFIDENTIAL to any Consultant Expert shall provide to counsel for all other
24

25
     STIPULATED PROTECTIVE ORDER - 10                   PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                        901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                   SEATTLE, WASHINGTON 98164-2026
                                                           TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
     Case 1:20-cv-03046-TOR             ECF No. 21   filed 09/15/20        PageID.195 Page 11 of 21




 1   parties by electronic transmission or facsimile (1) a copy of all declarations
 2
     completed and signed by Consultant Experts who are then designated as testifying
 3
     experts.
 4

 5          11.     Procedure For Access To Confidential Information By Individuals
 6
     Associated with Named Parties. All persons listed in Paragraph 8(b) above may
 7
     be given access to information designated as “CONFIDENTIAL,” provided that
 8

 9   they first confirm their understanding and agreement to abide by the terms of this
10
     Protective Order by completing and signing a copy of the declaration attached
11
     hereto as Exhibit A. This declaration shall be served in a timely manner on the
12

13   opposing party.
14
            12.     Procedure for Access To Confidential Information Other Than By
15
     Consultants. All persons listed in Paragraphs 8(e), 8(g), 8(h) and 8(i) above may
16

17   be given access to information designated as “CONFIDENTIAL”, provided that
18
     they first confirm their understanding and agreement to abide by the terms of this
19
     Protective Order by completing and signing a copy of the declaration attached hereto
20

21   as Exhibit A.
22
            13.     Use by Witness Who Received Or Authored. Notwithstanding the
23
     Paragraphs above, any person may be examined as a witness at trial or during a
24

25
     STIPULATED PROTECTIVE ORDER - 11                   PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                        901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                   SEATTLE, WASHINGTON 98164-2026
                                                           TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
     Case 1:20-cv-03046-TOR             ECF No. 21   filed 09/15/20        PageID.196 Page 12 of 21




 1   deposition concerning any information designated as “CONFIDENTIAL” which
 2
     that person had authored or been clearly identified as an addressee or copy recipient
 3
     prior to and apart from this action. If a document or testimony makes reference to
 4

 5   the actual or alleged statements or conduct of a deponent who is a potential witness
 6
     and revealing information designated as CONFIDENTIAL in a deposition is
 7
     necessary to understand such statements or conduct, counsel may reveal the
 8

 9   document or testimony designated as CONFIDENTIAL to the potential witness
10
     during the deposition without waiving the CONFIDENTIAL designation. Before
11
     such disclosure, the witness shall sign Exhibit A and agree to be bound by the terms
12

13   of this Order.
14
            14.     Challenge to Confidentiality Designation.                     If, within sixty (60)
15
     calendar days from the date that a “CONFIDENTIAL” designation is made, a party
16

17   contends that the designating party has unreasonably or incorrectly designated
18
     certain documents or information as “CONFIDENTIAL,” the objecting party may
19
     challenge the designation. A challenge may be made by serving on counsel for all
20

21   parties a notice of objection, which shall identify with reasonable particularity the
22
     items as to which the designation is challenged, state the basis for each challenge,
23
     and propose a new designation for each item. The challenge must specifically state
24

25
     STIPULATED PROTECTIVE ORDER - 12                   PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                        901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                   SEATTLE, WASHINGTON 98164-2026
                                                           TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
     Case 1:20-cv-03046-TOR              ECF No. 21   filed 09/15/20        PageID.197 Page 13 of 21




 1   that the designating party has ten (10) calendar days to respond to the challenge. The
 2
     challenged material shall continue to be deemed CONFIDENTIAL unless, within
 3
     ten (10) calendar days after service of the notice of objection, the designating party
 4

 5   fails to serve an opposing notice to maintain the original “CONFIDENTIAL”
 6
     designation. If the party challenging the designation remains dissatisfied, it may
 7
     request relief from the Court, with confidential portions thereof to be kept under seal,
 8

 9   requesting that specifically identified documents, information, and/or deposition
10
     testimony be excluded from the provisions of this Stipulation and Protective Order.
11
     In responding to such a Motion, the designating party shall have the burden of
12

13   proving that the challenged documents or information are rightfully afforded
14
     protection as “CONFIDENTIAL.” Furthermore, this paragraph shall not preclude
15
     any party from challenging a confidentiality designation as part of a particular
16

17   pretrial motion, pretrial document designation or at trial.
18
             15.     Filing Confidential Information. To the extent that a party or nonparty
19
     believes it necessary to submit “CONFIDENTIAL” information in a document to
20

21   be filed with the Court, that party or nonparty shall comply with the requirements
22
     for filing material under seal in the United States District Court for the Eastern
23
     District of Washington, including the then-current Procedures for the Filing of
24

25
      STIPULATED PROTECTIVE ORDER - 13                   PREG O'DONNELL & GILLETT PLLC
      10239-0284 Stipulated Protective Order.docx                        901 FIFTH AVE., SUITE 3400
       Case No. 1:20-cv-03046-TOR                                   SEATTLE, WASHINGTON 98164-2026
                                                            TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
     Case 1:20-cv-03046-TOR             ECF No. 21   filed 09/15/20        PageID.198 Page 14 of 21




 1   Sealed and Ex Parte Documents for Civil Cases. If such information is attached to
 2
     court filings, “compelling reasons” must be shown to seal records attached to a
 3
     dispositive motion and “good cause” must be shown to seal records attached to a
 4

 5   non-dispositive motion. Kamakana v. City and County of Honolulu, 447 F.3d 1172,
 6
     1178-80 (9th Cir. 2006), or any applicable subsequent legal standard.
 7
            16.      Use of Confidential Information in Court Proceedings. In the event that
 8

 9   any information designated as “CONFIDENTIAL” is used in any court proceeding
10
     in this action or any appeal therefrom, such information shall not lose its status as
11
     “CONFIDENTIAL” through such use. Counsel for the parties shall confer on such
12

13   procedures as are necessary to protect the confidentiality of any information used in
14
     the course of any court proceedings, and shall incorporate such procedures in a
15
     document to be filed with the court, as is appropriate.
16

17          17.      Counsel Bound by Protective Order. All counsel for the parties,
18
     including but not limited to employees of counsel’s law firms, who have access to
19
     information designated as “CONFIDENTIAL” shall be bound by this Order and
20

21   submit to the jurisdiction of this Court for purposes of enforcing this Order.
22

23

24

25
     STIPULATED PROTECTIVE ORDER - 14                   PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                        901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                   SEATTLE, WASHINGTON 98164-2026
                                                           TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
     Case 1:20-cv-03046-TOR              ECF No. 21   filed 09/15/20        PageID.199 Page 15 of 21




 1           18.      No Prejudice. Entering into, agreeing to, and/or producing or receiving
 2
     information designated as “CONFIDENTIAL” or otherwise complying with the
 3
     terms of this Protective Order shall not:
 4

 5                   a.       Prejudice in any way the rights of a party to seek a determination
 6
     by the Court whether any information should be subject to the terms of this
 7
     Protective Order;
 8

 9                   b.       Prejudice in any way the rights of a party to petition the Court
10
     for a further protective order relating to any purportedly “CONFIDENTIAL”
11
     information;
12

13                   c.       Prevent the parties to this Protective Order from agreeing in
14
     writing or on the record during a deposition or hearing in this action to alter or waive
15
     the provisions or protections provided for herein with respect to any particular
16

17   information.
18
             19.      Inadvertent Production of Confidential Information.                             If a party
19
     inadvertently produces “CONFIDENTIAL” information without marking or orally
20

21   designating it as such on the record, it may be disclosed to others until the receiving
22
     party becomes aware of the error. As soon as the receiving party becomes aware of
23
     the inadvertent production, the information must be treated as if it had been timely
24

25
      STIPULATED PROTECTIVE ORDER - 15                   PREG O'DONNELL & GILLETT PLLC
      10239-0284 Stipulated Protective Order.docx                        901 FIFTH AVE., SUITE 3400
       Case No. 1:20-cv-03046-TOR                                   SEATTLE, WASHINGTON 98164-2026
                                                            TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
     Case 1:20-cv-03046-TOR              ECF No. 21   filed 09/15/20        PageID.200 Page 16 of 21




 1   designated under this Protective Order, and the receiving party must endeavor in
 2
     good faith to obtain all copies, notes and synopses of the document which it
 3
     distributed or disclosed to persons not authorized to access such information by
 4

 5   Paragraphs 8 and 9 above, as well as any copies, notes and synopses made by such
 6
     persons.
 7
             20.      Modification. This Protective Order may be modified and any matter
 8

 9   related to it may be resolved by written agreement of the parties, or upon motion and
10
     entry of an Order of the Court.
11
             21.      Sanctions. The parties agree to be bound by the terms of this Protective
12

13   Order pending its entry by the Court, or pending the entry of an alternative thereto
14
     which is satisfactory to all parties, and any violation of its terms shall be subject to
15
     sanctions as the Court deems appropriate. Any party seeking any enforcement of
16

17   this Protective Order in any jurisdiction or tribunal by injunction, temporary
18
     restraining order, or otherwise, shall not be required to post a bond.
19
             22.      Final Disposition. The provisions of this Protective Order shall, absent
20

21   written permission of the producing party or further order of the Court, continue to
22
     be binding throughout and after the conclusion of this action, including without
23
     limitation any appeals therefrom. Within sixty (60) calendar days after receiving
24

25
      STIPULATED PROTECTIVE ORDER - 16                   PREG O'DONNELL & GILLETT PLLC
      10239-0284 Stipulated Protective Order.docx                        901 FIFTH AVE., SUITE 3400
       Case No. 1:20-cv-03046-TOR                                   SEATTLE, WASHINGTON 98164-2026
                                                            TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
     Case 1:20-cv-03046-TOR             ECF No. 21   filed 09/15/20        PageID.201 Page 17 of 21




 1   notice of the entry of an order, judgment or decree finally disposing of this action,
 2
     including any appeals therefrom, all persons having received information designated
 3
     “CONFIDENTIAL” hereunder shall return such information to counsel for the
 4

 5   producing party, or shall certify destruction thereof, including copies, and synopses
 6
     and related notes incorporating such information to the extent reasonable and
 7
     consistent with other language in this Protective Order. Counsel described in
 8

 9   Paragraph 8(a) herein shall be entitled to retain court papers, deposition and trial
10
     transcripts, and attorney work product (including court papers, transcripts, and
11
     attorney work product that contain information designated as “CONFIDENTIAL”)
12

13   provided that such counsel, and employees of such counsel, shall not disclose any
14
     such information designated as “CONFIDENTIAL” contained in such court papers,
15
     transcripts, or attorney work product to any person or entity except pursuant to court
16

17   order or a written agreement with the producing party of the information. All
18
     “CONFIDENTIAL” information returned to the parties or their counsel by the Court
19
     likewise shall be returned or otherwise disposed of in accordance with this
20

21   Paragraph. This Protective Order shall be construed consistent with LR 79.1.
22
            23.      Subpoena of Confidential Information in Another Action. If any party
23
     (a) is subpoenaed in another action or proceeding, (b) is served with a demand in
24

25
     STIPULATED PROTECTIVE ORDER - 17                   PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                        901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                   SEATTLE, WASHINGTON 98164-2026
                                                           TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
     Case 1:20-cv-03046-TOR              ECF No. 21        filed 09/15/20         PageID.202 Page 18 of 21




 1   another action or proceeding to which it is a party, or (c) is served with any other
 2
     legal process by one not a party to this action, seeking information which was
 3
     designated as “CONFIDENTIAL” by someone other than that party, the party shall
 4

 5   give written notice within seven (7) calendar days of receipt of such subpoena,
 6
     demand,       or    legal     process,         to   those    who       designated            the       information
 7
     “CONFIDENTIAL,” and shall refuse to produce the information designated as
 8

 9   “CONFIDENTIAL." Should the person seeking access to the information take
10
     action against the party or anyone else covered by this Protective Order to enforce
11
     such a subpoena, demand or other legal process, the party shall respond by setting
12

13   forth the existence of this Protective Order. Nothing herein shall be construed as
14
     requiring the party or anyone else covered by this Protective Order to challenge or
15
     appeal any order requiring production of information covered by this Protective
16

17   Order, or to subject itself to any penalties for noncompliance with any legal process
18
     or order, or to seek any relief from this Court.
19
             24.        Non-Parties to This Action. Any non-party producing documents,
20

21   tangible things, or testimony in this action who may reasonably be expected to desire
22
     confidential treatment therefor may designate such documents, tangible things, or
23
     testimony confidential pursuant to this Protective Order.
24

25
      STIPULATED PROTECTIVE ORDER - 18                           PREG O'DONNELL & GILLETT PLLC
      10239-0284 Stipulated Protective Order.docx                              901 FIFTH AVE., SUITE 3400
       Case No. 1:20-cv-03046-TOR                                         SEATTLE, WASHINGTON 98164-2026
                                                                  TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
     Case 1:20-cv-03046-TOR             ECF No. 21   filed 09/15/20        PageID.203 Page 19 of 21




 1
            DATED this 11th day of September, 2020.
 2
                                                     PREG O’DONNELL & GILLETT PLLC
 3

 4                                                   By /s/ David S. Cottnair
                                                         David S. Cottnair, WSBA #28206
 5
                                                     Attorneys for Defendants Majestic Farm,
 6                                                   LLC, Nicholas Struikmans, and Janie
                                                     Struikmans
 7
                                                     901 Fifth Avenue, Suite 3400
 8                                                   Seattle, Washington 98164
                                                     Phone: (206) 287-1775
 9
                                                     Email: Dcottnair@pregodonnell.com
10
                                                     OFW LAW
11

12                                                   By /s/ Gary H. Baise
                                                       Gary H. Baise, (Admitted Pro Hac Vice)
13
                                                     Attorneys for Defendants Nicholas
14                                                   Struikmans, and Janie Struikmans
                                                     2000 Pennsylvania Ave. N.W., Suite 3000
15
                                                     Washington, DC 20006
16                                                   Phone: (202) 789-1212
                                                     E-mail: gbaise@ofwlaw.com
17

18

19

20

21

22

23

24

25
     STIPULATED PROTECTIVE ORDER - 19                    PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                        901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                   SEATTLE, WASHINGTON 98164-2026
                                                           TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
     Case 1:20-cv-03046-TOR             ECF No. 21   filed 09/15/20        PageID.204 Page 20 of 21




 1                                                   LAW OFFICES OF ANDREA K.
                                                     RODGERS
 2

 3                                                   By /s/ Andrea K. Rodgers
                                                         Andrea K. Rodgers, WSBA #38683
 4
                                                     Attorneys for Plaintiffs
 5                                                   3026 NW Esplanade
                                                     Seattle, WA 98117
 6
                                                     Phone: (206) 696-2851
 7                                                   Email: andrearodgers42@gmail.com
 8
                                                     LAW OFFICES OF CHARLES M.
 9                                                   TEBBUTT P.C.
10
                                                     By /s/ Charles M. Tebbutt
11                                                       Charles M. Tebbutt, WSBA #47255
                                                     Attorneys for Plaintiffs
12
                                                     941 Lawrence Street
13                                                   Eugene, OR 97401
                                                     Phone: (541) 344-3505
14
                                                     Email: charlie@tebbuttlaw.com
15
                                                     LAW OFFICES OF CHARLES M.
16
                                                     TEBBUTT P.C.
17
                                                     By /s/ Daniel C. Snyder
18
                                                         Daniel C. Snyder, Pro Hac Vice
19                                                   Attorneys for Plaintiffs
                                                     941 Lawrence Street
20
                                                     Eugene, OR 97401
21                                                   Phone: (541) 344-3505
                                                     Email: dan@tebbuttlaw.com
22

23

24

25
     STIPULATED PROTECTIVE ORDER - 20                   PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                        901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                   SEATTLE, WASHINGTON 98164-2026
                                                           TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
     Case 1:20-cv-03046-TOR             ECF No. 21   filed 09/15/20        PageID.205 Page 21 of 21




 1                                                   TERRELL MARSHALL LAW GROUP
                                                     PLLC
 2

 3                                                   By /s/ Toby J. Marshall
                                                         Toby J. Marshall, WSBA #32726
 4
                                                     Attorneys for Plaintiffs
 5                                                   936 North 34th Street, Suite 300
                                                     Seattle, WA 98103
 6
                                                     Phone: (206) 816-6603
 7                                                   Email: tmarshall@terrellmarshall.com
 8
                                                     HALVERSON NORTHWEST LAW
 9
                                                     GROUP P.C.
10
                                                     By /s/ J. Jay Carroll
11
                                                         J. Jay Carroll, WSBA #17424
12                                                   Attorneys for Defendants Majestic Farm,
                                                     LLC, Nicholas Struikmans, and Janie
13
                                                     Struikmans
14                                                   405 East Lincoln Ave.
                                                     Yakima, WA 98907
15
                                                     Phone: (509) 248-6030
16                                                   Email: jcarroll@halversonnw.com
17

18          IT IS SO ORDERED. The District Court Clerk is directed to enter this Order
19   and provide copies to counsel.
20          DATED September 15, 2020.
21

22                                                       Honorable Thomas O. Rice
                                                         United States District Judge
23

24

25
     STIPULATED PROTECTIVE ORDER - 21                    PREG O'DONNELL & GILLETT PLLC
     10239-0284 Stipulated Protective Order.docx                        901 FIFTH AVE., SUITE 3400
      Case No. 1:20-cv-03046-TOR                                   SEATTLE, WASHINGTON 98164-2026
                                                           TELEPHONE: (206) 287-1775 • FACSIMILE: (206) 287-9113
